Case 1:21-mj-02094-EGT Document 1 Entered on FLSD Docket 01/20/2021 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION

                  Case No. 21-2094-MJ-TORRES (SEALED)




 UNITED STATES OF AMERICA,
          Plaintiff,


 V.



 David Torres-Bocanegra,
             Defendant(s).
                        /

                                   ORDER

       THIS CAUSE came before the Court and pursuant to proceedings it is

 thereupon, PURSUANT TO THE ARREST OF THE ABOVE NAMED

 DEFENDANT, THIS CASE IS HEREBY UNSEALED.

 DONE AND ORDERED at Miami, Florida.



 Dated: 1/19/21




                              /s/ EDWIN G. TORRES
                              _________________________________
                              Edwin G. Torres
                              UNITED STATES MAGISTRATE JUDGE
